                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING

UNITED STATES OF AMERICA,

              Plaintiff,
v.                                                      Criminal Action No. 5:19-CR-20
                                                        (BAILEY)
KENNETH TRIBETT,

              Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court upon consideration of

the Report and Recommendation of United States Magistrate Judge James P. Mazzone.

By Local Rule, this action was referred to Magistrate Judge Mazzone for submission of a

proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his R&R

on October 11, 2019 [Doc. 32]. In that filing, the magistrate judge recommends that this

Court deny the defendant’s Motion to Suppress Evidence and Statements [Doc. 19].

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).        Here, to preserve appellate review of the substance of the

                                             1
recommendation, objections to Magistrate Judge Mazzone’s R&R were due within fourteen

(14) days of filing of the same, pursuant to 28 U.S.C. § 636(b)(1) and Fed.R.Civ.P. 72(b).

See Golden v. Eagles, 639 Fed.App’x 996 (4th Cir. 2016). To date, no objections have

been filed, and the time within which to do so has since expired. Accordingly, the R&R will

be reviewed for clear error.

       After careful consideration of the record and the motion, it is the opinion of this Court

that the Report and Recommendation [Doc. 32] should be, and is, hereby ORDERED

ADOPTED. As such, the defendant’s Motion to Suppress Evidence and Statements [Doc.

19] is hereby DENIED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: October 31, 2019.




                                               2
